     Case 2:20-cv-09380-AS Document 26 Filed 08/31/21 Page 1 of 2 Page ID #:690




 1    THE LAW OFFICES OF JUDITH S. LELAND, APLC
      7007 Washington Avenue, Suite 240
 2    Whittier, CA 90602
 3    Telephone: (562) 904-6955
      Facsimile: (562) 632-1301
 4
      ALEXIS M. LELAND (State Bar No: 223729)
 5    E-mail: tracey@disabilitylawfirm.com
 6          Attorneys for Plaintiff
      TRACY L. WILKISON
 7    Acting United States Attorney
 8    DAVID M. HARRIS
      Assistant United States Attorney
 9    Chief, Civil Division
10    CEDINA M. KIM
      Assistant United States Attorney
11
      Senior Trial Attorney, Civil Division
12    PAUL SACHELARI, CSBN 230082
13    Special Assistant United States Attorney
            Social Security Administration
14          160 Spear Street, Suite 800
15          San Francisco, CA 94105
            Telephone: (415) 977-8933
16
            Facsimile: (415) 744-0134
17          Email: paul.sachelari@ssa.gov
18          Attorneys for Defendant

19                       UNITED STATES DISTRICT COURT
20                      CENRAL DISTRICT OF CALIFORNIA
                                  WESTERN DVISION
21    KEELEE MONET O’BERRY,             ) Case No. CV 20-09380-AS
22        Plaintiff,                    ) [PROPOSED] ORDER AWARDING
23                                      ) EQUAL ACCESS TO JUSTICE
                 v.                     ) ACT ATTORNEY FEES
24    KILOLO KIJAKAZI ,  1
                                        ) PURSUANT TO 28 U.S.C. § 2412(d)
25    Commissioner of Social Security,  )
                                        )
26        Defendant.                    )
27
      1
28      Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
      Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for Andrew Saul as the defendant in this
      suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of the
      Social Security Act, 42 U.S.C. § 405(g).
     Case 2:20-cv-09380-AS Document 26 Filed 08/31/21 Page 2 of 2 Page ID #:691




 1          Based upon the parties’ Stipulation for the Award and Payment of Equal
 2    Access to Justice Act Fees, IT IS ORDERED that fees in the amount of THREE
 3    THOUSAND THREE HUNDRED and NINETY-SEVEN DOLLARS [$3,397.00].
 4    as authorized by 28 U.S.C. § 2412(d), be awarded subject to the terms of the
 5    Stipulation
 6
 7          Dated: ___________
                   August 31, 2021       ___________________________________
                                                    / s / Sagar
                                         HON. ALKA SAGAR
 8                                       UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            1
